Order entered November 9, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00763-CV

      SPY, INC., DENO SPYROPOULOS, AND GINA SPYROPOULOS, Appellants

                                              V.

  SC LEGACY INDEPENDENCE, LTD. AND WEITZMAN MANAGEMENT CORP.,
                             Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-05080-2013

                                          ORDER
       We GRANT appellees’ November 6, 2015 unopposed second motion for extension of

time to file brief and ORDER the brief be filed no later than December 11, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE